Order entered January 29, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00217-CV

                      VSDH VAQUERO VENTURE, LTD., Appellant

                                               V.

                       KEN GROSS AND BETSY GROSS, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-05232-A

                                           ORDER
       The panel has determined that oral argument will not materially assist the court in

deciding this matter. Therefore, the case will be submitted on the briefs on January 28, 2020.


                                                      /s/   DAVID J. SCHENCK
                                                            PRESIDING JUSTICE